UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22208 Valued Advisers Trust (Exact name of registrant as specified in charter) Huntington Asset Services, Inc.2960 N. Meridian Street, Suite 300Indianapolis, IN 46208 (Address of principal executive offices)(Zip code) Capitol Services, Inc. 615 S. Dupont Hwy. Dover,DE 19901 (Name and address of agent for service) With a copy to: John H. Lively, Esq. The Law Offices of John H. Lively & Associates, Inc. A member firm of The 1940 Act Law Group 2041 W. 141st Terrace Suite 119 Leawood, KS 66224 Registrant's telephone number, including area code:317-917-7000 Date of fiscal year end:10/31 Date of reporting period:4/30/11 Item 1.Reports to Stockholders. To the Shareholders of the Geier Strategic Total Return Fund (the “Fund”): We would like to take this opportunity to welcome you as shareholders to the Fund in this first semi-annual shareholder report. Over the past few years, more and more investors like yourselves have expressed concern for, and exhaustion with, the “roller coaster” feel of the markets.The stock market crash of 2008 brought a heightened sense of worry over the inherent risks of investing.Although the rebound since early 2009 has helped restore depleted portfolios, many investors acknowledge that they do not want to go through such an experience again. Since the beginning of 2002, Geier Asset Management, Inc., the Fund’s investment adviser (“Geier”), has offered its advisory clients a strategy that seeks growth without unnecessary risk.This strategy utilizes a conservative mind set with an emphasis on absolute return. Geier made the decision to offer this strategy to a broader base of investors in the form of a mutual fund.We believe that many investors are seeking just this type of strategy as they attempt to reduce the amount of volatility, risk, and loss on their investments.Accordingly, Geier initiated efforts to establish the Fund, which commenced operations on December 27, 2010. To achieve the Fund’s objective, Geier will employ the same tactics learned over the last nine years.For example, because of its conservative emphasis, the Fund may, at times, be heavily positioned in bonds and debt securities.The Fund also may go entirely into cash and also may employ hedging strategies through use of ETFs and other products that move inversely to the Fund's positions or to the specific market indices, when we believe a defensive posture is needed. We will attempt to maintain the purchasing power of the Fund by considering the impact of CPI inflation and the relationship of the US dollar to other currencies, and, as a result, we may add investments to the Fund's portfolio that offset inflationary and currency effects when it deems necessary. Because of its flexibility, the Fund can take advantage of favorable growth trends and opportunities. Please refer to the Fund’s prospectus for a full description of the investment strategy and for more information about the fund.You may obtain a current copy of the Fund’s prospectus by calling 877-747-4268. Thank you very much for investing in the Fund. Sincerely, Geier Asset Management, Inc. Investment Results– (Unaudited) The performance quoted represents past performance, which does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The Fund’s investment objectives, risks, charges and expenses must be considered carefully before investing.Current performance of a Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-747-4268. * Return figures reflect any change in price per share and assume the reinvestment of all distributions. ** The S&P 500® Index is a widely recognized unmanaged index of equity prices and is representative of a broader market and range of securities than is found in the Fund’s portfolio.The Index is an unmanaged benchmark that assumes reinvestment of all distributions and excludes the effect of taxes and fees.Individuals cannot invest directly in this Index; however, an individual can invest in exchange traded funds or other investment vehicles that attempt to track the performance of a benchmark index The Fund’s investment objectives, risks, charges and expenses must be considered carefully before investing.The prospectus contains this and other important information about the investment company and may be obtained by calling 1-877-747-4268.Please read it carefully before investing. The Fund is distributed by Unified Financial Securities, Inc., Member FINRA. The chart above assumes an initial investment of $10,000 made on December 27, 2010 (commencement of Fund operations) and held through April 30, 2011.THE FUND’S RETURNS REPRESENT PAST PERFORMANCE AND DO NOT GUARANTEE FUTURE RESULTS. The returns shown do not reflect deduction of taxes that a shareholder would pay on the Fund’s distributions or the redemption of the Fund’s shares. Investment returns and principal values will fluctuate so that your shares, when redeemed, may be worth more or less than their original purchase price. Current performance may be lower or higher than the performance data quoted.For more information on the Fund, and to obtain performance data current to the most recent month-end, or to request a prospectus, please call 1-877-747-4268.You should carefully consider the investment objectives, potential risks, management fees, and charges and expenses of the Fund before investing.The Fund’s prospectus contains this and other information about the Fund, and should be read carefully before investing. The Fund is distributed by Unified Financial Securities, Inc., member FINRA. FUND HOLDINGS – (Unaudited) The investment objective of the Geier Strategic Total Return Fund is to provide long-term total return from income and capital appreciation, with an emphasis on absolute return. AVAILABILITY OF PORTFOLIO SCHEDULE – (Unaudited) The Fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q.The Fund’s Forms N-Q are available at the SEC’s website at www.sec.gov.The Forms N-Q may be reviewed and copied at the Public Reference Room in Washington DC.Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. ABOUT THE FUND’S EXPENSES – (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs (such as short-term redemption fees); and (2) ongoing costs, including management fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period, and held for the entire period from December 27, 2010 to April 30, 2011. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.60), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Geier Strategic Total Return Fund Beginning Account Value Ending Account Value April 30, 2011 Expenses Paid During the Period Ended April 30, 2011* Actual Hypothetical ** (5% return before expenses) *Expenses are equal to the Fund’s annualized expense ratio of 1.95%, multiplied by the average account value over theperiod, multiplied by 125/365 (to reflect the period since commencement of Fund operations on December 27, 2010). ** Assumes a 5% return before expenses. The hypothetical example is calculated based on a six month period from November 1, 2010 to April 30, 2011.Accordingly, expenses are equal to the Fund’s annualized expense ratio of 1.95% multiplied by the average account value over the six month period, multiplied by 181/365 (to reflect the partial year period). Geier Strategic Total Return Fund Schedule of Investments April 30, 2011 (Unaudited) Common Stocks - 6.73% Shares Fair Value Consumer Staples - 0.88% Procter & Gamble Co. / The $ Energy - 1.32% El Paso Corp. Health Care - 0.89% Johnson & Johnson Information Technology - 2.71% Intel Corp. Microsoft Corp. Materials - 0.93% Freeport-McMoRan Copper & Gold, Inc. TOTAL COMMON STOCKS (Cost $1,935,260) Mutual Funds - 28.66% Artio Total Return Bond Fund - Class I Central Fund of Canada Limited - Class A (a) Templeton Global Bond Fund - Advisor Class TOTAL MUTUAL FUNDS (Cost $7,892,999) Corporate Bonds - 17.05% Principal Amount Allied Waste North America, Inc., 6.875%, 06/01/2017 $ Ally Financial, Inc., 7.125%, 10/15/2017 Arch Coal, Inc., 8.750%, 08/01/2016 Atlas Pipeline Partners L.P., 8.750%, 06/15/2018 Chesapeake Energy Corp., 6.875%, 08/15/2018 Citigroup, Inc., 0.580%, 06/09/2016 (b) Federal Farm Credit Bank, 5.875%, 08/16/2021 General Electric Capital Corp., 0.493%, 01/08/2016 (b) Goldman Sachs Capital II, 5.793%, 06/01/2043 (b) Goodyear Tire & Rubber, 10.500%, 05/15/2016 Icahn Enterprises Finance Corp., 7.750%, 01/15/2016 JPMorgan Chase & Co., 7.900%, 04/29/2049 (b) Lincoln National Corp., 7.000%, 05/17/2066 (b) National City Preferred Capital Tr I, 12.000%, 12/29/2049 (b) Netflix Inc., 8.500%, 11/15/2017 Quicksilver Resources, Inc., 8.250%, 08/01/2015 Steel Dynamics Inc., 7.750%, 4/15/2016 Tesoro Corp., 6.500%, 06/01/2017 Wells Fargo Capital XV, 9.750%, 09/29/2049 (b) TOTAL CORPORATE BONDS (Cost $4,981,921) Municipal Bonds - 5.18% City of East Orange NJ, 5.300%, 04/01/2017 City of Las Vegas NV, 5.900%, 05/01/2024 County of Reeves TX, 6.875%, 12/01/2020 County of Wayne MI, 9.250%, 12/01/2025 Indiana Bond Bank, 5.790%, 01/15/2025 Maricopa County Unified School District No 97-Deer Valley AZ, 5.250%, 07/01/2017 TOTAL MUNICIPAL BONDS (COST $1,520,993) See accompanying notes which are an integral part of these financial statements. Geier Strategic Total Return Fund Schedule of Investments - continued April 30, 2011 (Unaudited) U.S. Government Securities - 12.28% Principal Amount Fair Value TIP, 2.000%, 01/15/2014 $ $ TIP, 2.500%, 07/15/2016 TIP, 1.625%, 01/15/2018 U.S. Treasury Bill, 0.000%, 12/15/2011 U.S. Treasury N/B, 6.125%, 08/15/2029 U.S. Treasury N/B, 8.750%, 05/15/2020 TOTAL U.S. GOVERNMENT SECURITIES (Cost $3,595,107) Mortgage Backed Securities - 4.33% Countrywide Alternative Loan Trust, 0.503%, 05/25/2034 (b) Credit Suisse First Boston Mortgage Securities Corp., 2.729%, 10/25/2033 (b) Morgan Stanley Mortgage Loan Trust, 2.656%, 10/25/2034 (b) Structured Asset Securities Corp., 2.540%, 04/25/2033 (b) TOTAL MORTGAGE BACKED SECURITIES (Cost $1,295,943) Limited Partnerships - 1.25% Shares Atlas Pipeline Partners, L.P. TOTAL LIMITED PARTNERSHIPS (Cost $245,969) Exchange-Traded Funds - 7.32% ProShares UltraShort 20+ Year Treasury (c) ProShares UltraShort Silver (c) TOTAL EXCHANGE-TRADED FUNDS (Cost $2,150,176) Money Market Securities - 19.13% Fidelity Institutional Money Market Portfolio - Institutional Class, 0.23% (d) TOTAL MONEY MARKET SECURITIES (Cost $5,644,473) TOTAL INVESTMENTS (Cost $29,262,841) - 101.93% $ Liabilities in excess of cash and other assets - (1.93)% ) TOTAL NET ASSETS - 100.00% $ (a) Closed-end Fund. (b) Variable rate security, the coupon rate shown represents the rate at April 30, 2011. (c) Non-income producing. (d) Variable rate security; the rate shown represents the yield at April 30, 2011. See accompanying notes which are an integral part of these financial statements. Geier Strategic Total Return Fund Statement of Assets and Liabilities April 30, 2011 (Unaudited) Assets Cash $ Investments in securities, at fair value (cost $29.262.841) Receivable for investments sold Receivable for fund shares sold Interest receivable Dividends receivable Prepaid expenses Prepaid offering cost Total assets Liabilities Payable to Adviser (a) Payable for investments purchased Payable for Fund shares redeemed Payable to administrator, fund accountant and transfer agent Payable to custodian Payable to trustees 76 12b-1 fees accrued Other accrued expenses Total liabilities Net Assets $ Net Assets consist of: Paid in capital $ Accumulated undistributed net investment income Accumulated undistributed net realized gain (loss) from investment transactions Net unrealized appreciation (depreciation) on investments Net Assets $ Shares outstanding (unlimited number of shares authorized) Net asset value and offering price per share $ Redemption price per share (b) (NAV * 99%) $ (a)See Note 4 in the Notes to the Financial Statements. (b)The redemption price per share reflects a redemption fee of 1.00% on shares redeemed within 30 calendar days of purchase. See accompanying notes which are an integral part of these financial statements. Geier Strategic Total Return Fund Statement of Operations For the period ended April 30, 2011 (a) (Unaudited) Investment Income Dividend income $ Interest income Total Income Expenses Investment Adviser fee (b) 12b-1 fees (b) Transfer agent expenses Organizational expense Administration expenses Fund accounting expenses Audit expenses Legal expenses Miscellaneous expenses Custodian expenses Registration expenses Offering expense Trustee expenses 24f-2 expense Pricing expenses Report printing expense Total Expenses Fees waived by Adviser (a) ) Net operating expenses Net Investment Income (Loss) Realized & Unrealized Gain (Loss) Net realized gain (loss) on investment securities: Change in unrealized appreciation (depreciation) on investment securities: Net realized and unrealized gain (loss) on investment securities, Net increase (decrease) in net assets resulting from operations $ (a) For the period December 27, 2010 (commencement of operations) to April 30, 2011. (b) See Note 4 in the Notes to the Financial Statements. See accompanying notes which are an integral part of these financial statements. Geier Strategic Total Return Fund Statements of Changes In Net Assets Period Ended April 30, 2011 (Unaudited) (a) Operations Net investment income (loss) $ Net realized gain (loss) on investment securities Change in unrealized appreciation (depreciation) on investment securities Net increase (decrease) in net assets resulting from operations Capital Share Transactions Proceeds from shares sold Amount paid for shares redeemed ) Net increase (decrease) in net assets resulting from share transactions Total Increase (Decrease) in Net Assets Net Assets Beginning of period - End of period $ Accumulated undistributed net investment income (loss) included in net assets at end of period $ Capital Share Transactions Shares sold Shares redeemed ) Net increase (decrease) from capital share transactions (a) For the period December 27, 2010 (commencement of operations) to April 30, 2011. See accompanying notes which are an integral part of these financial statements. Geier Strategic Total Return Fund Financial Highlights (For a share outstanding throughout each period) Period ended April 30, 2011 (Unaudited) (a) Selected Per Share Data Net asset value, beginning of period $ Income from investment operations: Net investment income (loss) Net realized and unrealized gains (losses) Total income (loss) from investment operations Net asset value, end of period $ Total Return (b) % (c) Ratios and Supplemental Data Net assets, end of year (000) $ Ratio of expenses to average net assets % (d) Ratio of expenses to average net assets before waiver & reimbursement by Advisor % (d) Ratio of net investment income to average net assets % (d) Ratio of net investment income to average net assets before waiver & reimbursement by Advisor % (d) Portfolio turnover rate % (a)For the period December 27, 2010 (commencement of operations) through April 30, 2011. (b)Total return in the above table represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends. (c)Not Annualized (d)Annualized See accompanying notes which are an integral part of these financial statements. Geier Strategic Total Return Fund Notes to the Financial Statements April 30, 2011 (Unaudited) NOTE 1.ORGANIZATION The Geier Strategic Total Return Fund (the “Fund”) is an open-end, non-diversified series of the Valued Advisers Trust (the “Trust”).The Trust is a management investment company established under the laws of Delaware by an Agreement and Declaration of Trust dated June 13, 2008 (the “Trust Agreement”).The Trust Agreement permits the Trustees to issue an unlimited number of shares of beneficial interest of separate series without par value.The Fund is one of a series of funds authorized by the Board of Trustees (the “Board”).The Fund’s investment Adviser is Geier Asset Management, Inc. (the “Adviser”).The investment objective of the Fund is to provide long-term total return from income and capital appreciation, with an emphasis on absolute return. NOTE 2.SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies followed by the Fund in the preparation of its financial statements. Securities Valuation – All investments in securities are recorded at their estimated fair value as described in Note 3. Federal Income Taxes – The Fund makes no provision for federal income or excise tax. The Fund intends to qualify each year as a “regulated investment company” (“RIC”) under subchapter M of the Internal Revenue Code of 1986, as amended, by complying with the requirements applicable to RICs and by distributing substantially all of its taxable income. The Fund also intends to distribute sufficient net investment income and net capital gains, if any, so that it will not be subject to excise tax on undistributed income and gains.If the required amount of net investment income or gains is not distributed, the Fund could incur a tax expense. As of and during the period ended April 30, 2011, the Fund did not have a liability for any unrecognized tax benefits. The Fund recognizes interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the Statement of Operations.During the year, the Fund did not incur any interest or penalties.The Fund is subject to examination by U.S. federal tax authorities for the period ended October 31, 2011. Expenses – Expenses incurred by the Trust that do not relate to a specific fund of the Trust are allocated to the individual funds based on each fund’s relative net assets or other appropriate basis (as determined by the Board). Security Transactions and Related Income - The Fund follows industry practice and records security transactions on the trade date.The specific identification method is used for determining gains or losses for financial statements and income tax purposes.Dividend income is recorded on the ex-dividend date and interest income is recorded on an accrual basis.Distributions from Limited Partnerships are recognized on the ex-date.Income or loss from Limited Partnerships is reclassified in the components of net assets upon receipt of K-1’s.Discounts and premiums on securities purchased are amortized or accreted using the effective interest method. Withholding taxes on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and rates.The ability of issuers of debt securities held by the Fund to meet their obligations may be affected by economic and political developments in a specific country or region. Redemption Fees – The Fund charges a 1.00% redemption fee for shares redeemed within 30 days.These fees are deducted from the redemption proceeds otherwise payable to the shareholder.The Fund will retain the fee charged as an increase in paid-in capital and such fees become part of the Fund’s daily NAV calculation. Geier Strategic Total Return Fund Notes to the Financial Statements - continued April 30, 2011 (Unaudited) NOTE 2.SIGNIFICANT ACCOUNTING POLICIES - continued Dividends and Distributions - The Fund intends to distribute substantially all of its net investment income, net realized long-term capital gains and its net realized short-term capital gains, if any, to its shareholders on at least an annual basis.Dividends to shareholders, which are determined in accordance with income tax regulations, are recorded on the ex-dividend date. The treatment for financial reporting purposes of distributions made to shareholders during the year from net investment income or net realized capital gains may differ from their ultimate treatment for federal income tax purposes. These differences are caused primarily by differences in the timing of the recognition of certain components of income, expense or realized capital gain for federal income tax purposes. Where such differences are permanent in nature, they are reclassified in the components of net assets based on their ultimate characterization for federal income tax purposes. Any such reclassifications will have no effect on net assets, results of operations or net asset values per share of the Fund. NOTE 3.SECURITIES VALUATION AND FAIR VALUE MEASUREMENTS Fair value is defined as the price that a Fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. Generally Accepted Accounting Principles in the United States of America (“GAAP”) establishes a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk (the risk inherent in a particular valuation technique used to measure fair value such as pricing model and/or the risk inherent in the inputs to the valuation technique). Inputs may be observable or unobservable.Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below. · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs (including, but not limited to, quoted prices for an identical security in an inactivemarket,quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) · Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining fair value of investments based on the best information available) The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Geier Strategic Total Return Fund Notes to the Financial Statements - continued April 30, 2011 (Unaudited) NOTE 3.SECURITIES VALUATION AND FAIR VALUE MEASUREMENTS – continued Equity securities, including common stocks, exchange-traded funds, and limited partnerships are generally valued by using market quotations, furnished by a pricing service. Securities that are traded on any stock exchange are generally valued at the last quoted sale price.Lacking a last sale price, an exchange traded security is generally valued at its last bid price.Securities traded in the NASDAQ over-the-counter market are generally valued at the NASDAQ Official Closing Price.When using the market quotations or close prices provided by the pricing service and when the market is considered active, the security is classified as a Level 1 security. Sometimes, an equity security owned by the Fund will be valued by the pricing service with factors other than market quotations or when the market is considered inactive. When this happens, the security is classified as a Level 2 security. When market quotations are not readily available, when the Fund determines that the market quotation or the price provided by the pricing service does not accurately reflect the current fair value, or when restricted or illiquid securities are being valued, such securities are valued as determined in good faith by the Fund, in conformity with guidelines adopted by and subject to review by the Board. These securities are categorized as Level 3 securities. Investments in mutual funds, including money market mutual funds, are generally priced at the ending net asset value (NAV) provided by the service agent of the funds. These securities are categorized as Level 1 securities. Call and put options that the Fund invests in are generally traded on an exchange. The options in which the Fund invests are generally valued at the last trade price as provided by a pricing service. If the last sale price is not available, the options will be valued using the last bid price. The options will generally be categorized as Level 1 securities. Fixed income securities such as corporate bonds, municipal bonds, U.S. government securities, and mortgage-backed securities when valued using market quotations in an active market, will be categorized as Level 1 securities. However, they may be valued on the basis of prices furnished by a pricing service when the Fund believes such prices more accurately reflect the fair value of such securities. A pricing service utilizes electronic data processing techniques based on yield spreads relating to securities with similar characteristics to determine prices for normal institutional-size trading units of debt securities without regard to sale or bid prices. These securities will generally be categorized as Level 2 securities. If the Fund decides that a price provided by the pricing service does not accurately reflect the fair value of the securities, when prices are not readily available from a pricing service, or when restricted or illiquid securities are being valued, securities are valued at fair value as determined in good faith by the Fund, in conformity with guidelines adopted by and subject to review of the Board. These securities will be categorized as Level 3 securities. Short-term investments in fixed income securities, (those with maturities of less than 60 days when acquired, or which subsequently are within 60 days of maturity), including certificates of deposit, are valued by using the amortized cost method of valuation, which the Board has determined will represent fair value. These securities will be classified as Level 2 securities. If the Fund decides that a price provided by the pricing service does not accurately reflect the fair value of the securities, when prices are not readily available from a pricing service, or when restricted or illiquid securities are being valued, securities are valued at fair value as determined in good faith by the Fund, in conformity with guidelines adopted by and subject to review of the Board. These securities will be categorized as Level 3 securities. In accordance with the Trust’s good faith pricing guidelines, the Fund is required to consider all appropriate factors relevant to the value of securities for which it has determined other pricing sources are not available or reliable as described above. No single standard exists for determining fair value, because fair value depends upon the circumstances of each individual case. As a general principle, the current fair value of an issue of securities being valued by the Fund would appear to be the amount which the owner might reasonably expect to receive for them upon their current sale. Methods which are in accordance with this principle may, for example, be based on (i) a multiple of earnings; (ii) a discount from market of a similar freely traded security (including a derivative security or a basket of securities traded on other markets, exchanges or among dealers); or (iii) yield to maturity with respect to debt issues, or a combination of Geier Strategic Total Return Fund Notes to the Financial Statements - continued April 30, 2011 (Unaudited) NOTE 3.SECURITIES VALUATION AND FAIR VALUE MEASUREMENTS – continued these and other methods. Good faith pricing is permitted if, in the Fund’s opinion, the validity of market quotations appears to be questionable based on factors such as evidence of a thin market in the security based on a small number of quotations, a significant event occurs after the close of a market but before a Fund’s NAV calculation that may affect a security’s value, or the Fund is aware of any other data that calls into question the reliability of market quotations.Good faith pricing may also be used in instances when the bonds the Fund invests in may default or otherwise cease to have market quotations readily available.Any fair value pricing done outside the Fund’s approved pricing methods must be approved by the Pricing Committee of the Board. The following is a summary of the inputs used to value the Fund’s investments as of April 30, 2011: Valuation Inputs Assets Level 1 - Quoted Prices in Active Markets Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs Total Common Stocks* $ $
